     Case: 1:20-cv-07115 Document #: 61 Filed: 03/11/21 Page 1 of 3 PageID #:640




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

EDELSON PC, an Illinois professional                )
corporation,                                        )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       No. 1:20-cv-07115
                                                    )
THOMAS GIRARDI, an individual,                      )       Judge Matthew F. Kennelly
GIRARDI KEESE, a California general                 )       Magistrate Judge Beth W. Jantz
partnership, ERIKA GIRARDI a/k/a ERIKA              )
JAYNE, an individual, EJ GLOBAL LLC, a              )
California limited liability company,               )
GIRARDI FINANCIAL, INC., a Nevada                   )
corporation, DAVID LIRA, an individual,             )
KEITH GRIFFIN, an individual,                       )
JOHNSTON HUTCHINSON & LIRA LLP,                     )
a California limited liability partnership,         )
ROBERT FINNERTY, an individual, ABIR                )
COHEN TREYZON SALO, LLP, a                          )
California limited liability partnership,           )
CALIFORNIA ATTORNEY LENDING II,                     )
INC., a New York corporation, STILLWELL             )
MADISON, LLC, a Delaware limited                    )
Liability company, and JOHN DOE 1-10,               )
                                                    )
       Defendants.                                  )


MOTION TO WITHDRAW APPEARANCE OF ATTORNEY CAROLINE K. VICKREY
   AS COUNSEL FOR DEFENDANT JOHNSTON HUTCHINSON & LIRA, LLP


       NOW COMES Defendant, Johnston Hutchinson & Lira, LLP, by and through its attorneys,

Caroline K. Vickrey and Joseph R. Marconi of Johnson & Bell, Ltd., respectfully requests that this

Court withdraw the Appearance of Caroline K. Vickrey as counsel for Defendant, Johnston

Hutchinson & Lira, LLP. In support thereof, this Defendant states as follows:
    Case: 1:20-cv-07115 Document #: 61 Filed: 03/11/21 Page 2 of 3 PageID #:641




       1.     Attorney Caroline K. Vickrey previously filed an Appearance (Doc #18) on

January 4, 2021 in this matter on behalf of Defendant Johnston Hutchinson & Lira, LLP.

       2.     Plaintiff’s claims against Defendant Johnston Hutchinson & Lira, LLP have been

dismissed without prejudice on January 1, 2021 (Doc #34).

       WHEREFORE, Defendant, Johnston Hutchinson & Lira, LLP, prays that this Court

withdraw the Appearance of Caroline K. Vickrey in this matter and further remove her from

receiving CM/ECF notifications, and for any relief this Court deems appropriate.

                                            Respectfully submitted,

                                            JOHNSON & BELL, LTD.


                                     By:    s/ Caroline K. Vickrey
                                            Caroline K. Vickrey, ARDC #6210332
                                            Attorney for Defendant
                                                Johnston Hutchinson & Lira, LLP
                                            Johnson & Bell, Ltd.
                                            33 West Monroe Street, Suite 2700
                                            Chicago, IL 60603
                                            Telephone: (312) 372-0770
                                            Fax: (312) 372-9818
                                            E-mail: vickreyc@jbltd.com




                                               2
    Case: 1:20-cv-07115 Document #: 61 Filed: 03/11/21 Page 3 of 3 PageID #:642




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to all

attorneys of record.


                                            s/ Caroline K. Vickrey
                                            Caroline K. Vickrey, ARDC #6210332
                                            Attorney for Defendant
                                                Johnston Hutchinson & Lira, LLP
                                            Johnson & Bell, Ltd.
                                            33 West Monroe Street, Suite 2700
                                            Chicago, IL 60603
                                            Telephone: (312) 372-0770
                                            Fax: (312) 372-9818
                                            E-mail: vickreyc@jbltd.com




                                                3
